UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

_____________________________
                              )
IVORY FULLER,                 )
                              )
          Plaintiff,          )
                              )
          v.                  )         Civil Action No. 09-1137 (RLW)
                              )
FRIED, FRANK, HARRIS, SHRIVER,)
& JACOBSON LLP,               )
                              )
          Defendant.          )
_____________________________ )

                                ORDER

     Plaintiff has compiled a disturbing history of a personal

lack of diligence in prosecuting her case, both before and after

she became a pro se litigant.   For example, despite court-ordered

deadlines, she failed to timely reply to defendant’s request to

depose her, to timely file a supplemental memorandum to her

motion to stay proceedings for ninety days, and to appear at the

May 11, 2010 post-discovery status conference.      She is reaching

the limit of the court’s tolerance for further delay by her, and

the limit of how much of her delay with which the defendant ought

to have to contend.   However, since she appears now to have

re-engaged enough to finally submit to her deposition, the

judicial preference for resolving disputes on the merits rather

than on the basis of procedural defects counsels, perhaps for the

last time, in favor of permitting the case to proceed.
                                - 2 -

Accordingly, it is hereby

     ORDERED that defendant’s motion to dismiss be, and hereby

is, DENIED without prejudice.   It is further

     ORDERED that deadline for filing dispositive motions is set

as February 28, 2011.   The Clerk is directed to mail a copy of

this order promptly to the plaintiff at her address of record.


     SIGNED this 28th day of January, 2011.


                                       /s/
                                RICHARD W. ROBERTS
                                United States District Judge
                                for
                                ROBERT L. WILKINS
                                United States District Judge